DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 04/26/2022.  Claims 1, 3, 4, 8-12, 17-18 and 20-22 have been amended. Claims 2, 5-7, 13-16 and 19 are cancelled. Claims 23-25 has been newly added. Claims 1, 3-4, 8-12, 17-18 and 20-25 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Peng has been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, 10, 12, 17-18, 20, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US. Pub. No. 2008/0238336, hereinafter “Peng”).
As to claims 1 and 12 (Currently Amended): Peng discloses a direct-lit type backlight module [figures 8-9, direct-lit LED backlight, paragraph 7, backlight emitting devices], associated with its driving method of the backlight module, comprising:
a baseplate [figures 8-9, baseplate “PCB”];
a plurality of driver units [figures 3-5, a plurality of driver units “162”, “152”, “170”] and a plurality of light-emitting elements [figures 3-5, LED elements “160”] on the baseplate [figures 8-9, driver units and light-emitting elements on “PCB”];
wherein each of the driver units is connected with a corresponding one of the light-emitting elements on the baseplate [figures 3-5, each of the driver units is connected to its corresponding one of LED, figures 8-9, on the baseplate], each of the light-emitting elements is independently driven by the driver unit connected therewith [figures 3-5, each LED is independently driven by its driver unit connected therewith], and each of the driver units is configured to control 
a controller unit [figures 3-4, row driver, column driver connected with plurality of driver units] connected with the plurality of driver units, respectively, and configured to generate and output a control signal to each of the driver units connected with the controller unit, so that each of the driver units controls 
the plurality of driver units are arranged in M rows and N columns on the baseplate [figures 3-4, plurality of driver units are arranged in M rows and N columns, which are greater than 1], where, M and N are respectively positive integers greater than or equal to 1;
the controller unit includes a row driver module and a column driver module [figures 3-4, row driver, column driver];
the row driver module includes M output terminals, and an ith output terminal of the row driver module is connected with N driver units in an ith row of the driver units, i=1~M, the row driver module is configured to generate and output a first light emission control signal to the driver units row by row [figures 3-4, row driver includes M output terminals with a plurality of rows i=1~M, figure 6A, row enable signal];
the column driver module includes N output terminals, and a jth output terminal of the column driver module is connected with a jth driver unit in each row of the driver units, j=1~N, the column driver module is configured to generate and output a first brightness control signal to the driver units connected with the column driver module [figures 3-4, column driver includes N output terminals with a plurality of columns j=1~N, figure 6B, column data signal]; and
each of the driver units is configured to control the light emission duration and the light emission brightness of the light-emitting element connected therewith under an action of the first light emission control signal and an action of the first brightness control signal [figures 6A-B and 7A-B, row enable signal to control the light emission duration and the column data signal to control the light emission brightness]





Peng discloses multiple embodiments, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the one embodiment of backlight module of Peng with the features of other embodiments in order to individually drive each one of the plurality of light emitting devices (Peng, paragraph 6).
As to claim 3 (Currently Amended): Peng discloses the direct-lit type backlight module according to claim 1, further comprising:
a main controller unit [figure 4, controller block] of a liquid crystal display device [abstract, to a display panel such as a liquid crystal video display panel], connected with the controller unit and configured to output s, according to 
As to claim 8 (Currently Amended): Peng discloses the direct-lit type backlight module according to claim 1, further comprising: a control signal terminal, respectively connected with each of light-emitting elements and a controller unit [figure 3, a control signal terminal respectively connected with each of LEDs and a controller unit of each of LEDs];
wherein, the controller unit is further configured to output a stop light emission signal to the control signal terminal connected with the controller unit, to control the light-emitting elements connected with the control signal terminal to stop emitting light [paragraph 51, the voltage level at either one or both of the two control terminals of the switch is not at an actuating level, the current source will not operate and the associated LED will not emit light].
As to claim 10 (Currently Amended): Peng discloses the direct-lit type backlight module according to claim 1, wherein the light-emitting elements are a light emitting diode [figure 5, LED “160”].
As to claim 17 (Currently Amended): see the above discussion of claim 8.
As to claim 18 (Currently Amended): see the above discussion of claim 1.
As to claim 20 (Currently Amended): Peng disclose the display deice according to claim 18, further comprising a controller unit connected with the plurality of driver units, and configured to generate and output a control signal to each of the driver units connected with the controller unit, so that each of the driver units controls 
As to claim 21 (Currently Amended): Peng disclose the  display device according to claim 20, further comprising:
a main controller unit [figure 4, controller block], connected with the controller unit and configured to output at least one of a light emission control instruction and a brightness control instruction to the controller unit [figure 4, drivers timing control, LEDs brightness variation correction, active dynamic/dimming/color sequential control], so that the controller unit generates and outputs the control signal, according to at least one of the light emission control instruction and the brightness control instruction [figure 4, drivers timing control, LEDs brightness variation correction, active dynamic/dimming/color sequential control].
As to claim 24 (New): see the above discussion of claim 10.
Claims 4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Fujita et al. (US. Pub. No. 2013/0175934, hereinafter “Fujita”).
As to claim 4 (Currently Amended): Peng discloses the direct-lit type backlight module according to claim 3.
Peng does not disclose a chip, wherein the controller unit and the main controller unit are integrated in the same chip.
Fujita teaches a chip, wherein a controller unit and a main controller unit are integrated in a same chip [paragraph 53, control unit “40” (i.e. a drive control unit and a lighting selector) is configured with an ASIC (IC)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the backlight module of Peng to have the controller unit and the main controller unit integrated in the same chip, as taught by Fujita, since it is a use of known technique to improve similar devices (methods) in the same way.
As to claim 22 (Currently Amended): see the above discussion of claim 4.
Claims 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Yoo et al. (US. Pub. No. 2008/0048193, hereinafter “Yoo”).
As to claim 9 (Currently Amended): Peng discloses the direct-lit type backlight module according to claim 1.
Peng does not disclose 
Yoo teaches an LED module [figure 7, “100’”] comprising a baseplate [figure 7, “105” and “130””], wherein light-emitting elements are encapsulated inside the baseplate [figure 7, light-emitting elements “104” and “106” are encapsulated inside the baseplate].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the backlight module of Peng to comprise a baseplate, wherein, the light-emitting elements are encapsulated inside the baseplate, as taught by Yoo, since it is a use of known technique to improve similar devices (methods) in the same way.
As to claim 23 (New): see the above discussion of claim 9.
Claims 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Spinnler et al. (US. Pub. No. 2008/0183043, hereinafter “Spinnler”).
As to claim 11 (Currently Amended): Peng discloses the direct-lit type backlight module according to claim 10.
Peng does not disclose wherein the light-emitting elements are a small light emitting diode or a micro light emitting diode (micro LED).
Spinnler teaches light-emitting elements are micro light emitting diode (micro LED) [figure 1A, micro LEDs “30”, paragraph 60].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the backlight module of Peng to use micro LEDs, as taught by Spinnler, since it is a simple substitution of one known element for another to obtain predictable results.
As to claim 25 (New): see the above discussion of claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622